Citation Nr: 1722577	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  06-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In December 2009, the Veteran presented testimony at a Board videoconference hearing conducted before a Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

The Board remanded the Veteran's claim to the agency of original jurisdiction (AOJ) for additional development in January 2010.  The requested development was completed and the case was returned to the Board for appellate consideration.  Thereafter, in a decision issued in August 2011, the Board denied the Veteran's claim on appeal. 

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's August 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the December 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board. 

Subsequently, the Veteran requested to have the prior decision vacated and a new one issued in its place after another Board hearing was conducted.  In June 2014, the Board vacated the denial of an initial disability rating in excess of 10 percent for the left knee disability.  The Veteran also appeared for a Board hearing in Washington, D.C., before a VLJ in October 2014.  A copy of the hearing transcript has been associated with the claims files. 

The Board again remanded the Veteran's claim to the AOJ for additional development in January 2015.  

In April 2016, the Veteran was notified that the VLJ who presided over his Board hearings was unavailable to participate in deciding his appeal.  Therefore, he was offered an opportunity for a new hearing before a VLJ who would decide his appeal.  In May 2016, the Veteran responded that he did not want to appear at another Board hearing.  

The Board once again remanded the Veteran's claim to the AOJ for additional development in July 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Following issuance of the last supplemental statement of the case (SSOC) in November 2016, the Board submitted a personal statement dated in May 2017 and a VA physician's statement dated in May 2017.  The statement from the physician indicates that the Veteran underwent X-rays of the left knee in April 2017 which revealed severe degenerative joint disease.  Further, the Veteran was noted to use narcotic pain medication.  Finally, the physician noted that a [knee] replacement was being considered.  This evidence was submitted without a waiver of consideration by the AOJ.  Applicable VA regulations require that pertinent evidence must be referred to the AOJ for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing by the Veteran or his representative.  38 C.F.R. §§ 19.37, 20.1304 (2016).  Thus, the Board must remand the issue on appeal so that the AOJ may review the evidence submitted since the November 2016 SSOC and, if the claims remain denied, include such evidence in a supplemental statement of the case.

Moreover, the physician's statement indicates that additional VA treatment records which are pertinent to the claim exist.  VA outpatient treatment reports dated through October 2014 are associated with the claims file.  Because it appears there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any additional records should be made.  38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since October 2014.  Any other records identified by the Veteran should also be requested.  Any negative responses should be associated with the claims file.

2.  Then readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




